DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 and 28-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bajic et al. (US 2012/0155349 A1) in view of Gong et al. (US 2014/0198723 A1), and further in view of Babiarz et al. (US 2012/0224484 A1) and Hogan et al. (US 2015/0098398 A1).
Regarding claim 1, Bajic discloses the two groups’ shared technical feature of  a communication method in a wireless communication network (160) using a plurality of channels each having a central frequency and a bandwidth (paragraph [0113]), said network comprising a plurality of connected objects (110) and a plurality of gateways (130) (fig. 1E), said connected objects and the at least one gateway being able to transmit and receive messages in each of the channels (paragraph [0037]; [0054]-[0055]; and so on, gateway and plurality of devices are communicated through plurality of channels), at least one of these channels, called a beacon channel, being a one-way communication channel reserved for the periodic or quasi-periodic transmission of beacon messages by the gateways (paragraph [0068]; [0115]; [0117]; [0138]; [0155]-[0156]; [0158]-[0161]; [0171], periodically broadcasting beacon), said beacon messages comprising: a preamble (802) (figs. 8A-8B; paragraph [0144]-[0146]; and so on); either an indication that the gateway wants to deliver a message or that it is able to receive at least one message (e.g. fig. 13; paragraph [0164]; and etc., the gateway indicates that it is able to receive data frame from the devices); method comprising, A) transferring a message from a connected object to a gateway (e.g. fig. 13) by executing the following steps: 1) listening to the beacon channel or channels to detect at least a part of at least one beacon message (paragraph [0042]; [0068]; [0117], explaining listening to the channel beacon to receive beacon); B) receiving a message at the connected object from a gateway by executing the following steps: 1) listening to 
Bajic doesn’t explicitly disclose a period of transmission of beacon messages being a period T, said beacon messages being transmitted in time windows specific to each gateway, within said period, the beacon message comprising an indication of at least one channel among said plurality of channels for exchanging at least one message, and channel being different from said beacon channel; 2) selection of a gateway transmitting a beacon message perceptible by the connected object; 3) reception of the beacon message transmitted by the selected gateway and verification, by the connected object, that this gateway is able to receive a message; 4) transmission of a message by the connected object to the selected gateway over at least one channel indicated in the beacon message; and/or B) a connected object receives a message from a gateway by executing the following steps: 2) verification by the connected object that the gateway wants to deliver a message to said connected object; 3) reception of a message by the connected object over at least one channel indicated in the beacon message. 
Patel teaches a period of transmission of beacon messages being a period T, said beacon messages being transmitted in time windows specific to each gateway, within said period (e.g. fig. 3., paragraph [0026]-[0030]; and so on).
Patel doesn’t teach the beacon message comprising an indication of at least one channel among said plurality of channels for exchanging at least one message, and channel being different from said beacon channel; 2) selection of a gateway transmitting a beacon message perceptible by the connected object; 3) reception of the beacon message transmitted by the selected gateway and verification, by the connected object, that this gateway is able to receive a message; 4) transmission of a message by the connected object to the selected gateway over at 
Babiarz teaches 2) selection of a gateway transmitting a beacon message perceptible by the connected object (paragraph [0153]; [0126]; and so on); 3) reception of the beacon message transmitted by the selected gateway and verification, by the connected object, that this gateway is able to receive a message (paragraph [0133]; [0151]-[0154]; and etc.); and/or B) a connected object receives a message from a gateway by executing the following steps: 2) verification by the connected object that the gateway wants to deliver a message to said connected object (paragraph [0133]; [0151]-[0154]; and etc.).
Babiarz doesn’t explicitly disclose the beacon message comprising an indication of at least one channel among said plurality of channels for exchanging at least one message, and channel being different from said beacon channel; A) a connected object transfers a message to a gateway by executing the following steps: 4) transmission of a message by the connected object to the selected gateway over at least one channel indicated in the beacon message; B) a connected object receives a message from a gateway by executing the following steps: 3) reception of a message by the connected object over at least one channel indicated in the beacon message.
Hogan teaches the beacon message comprising an indication of at least one channel among said plurality of channels for exchanging at least one message, and channel being different from said beacon channel; A) a connected object transfers a message to a gateway by executing the following steps: 4) transmission of a message by the connected object to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a period of transmission of beacon messages being a period T, said beacon messages being transmitted in time windows specific to each gateway, within said period, the beacon message comprising an indication of at least one channel among said plurality of channels for exchanging at least one message, and channel being different from said beacon channel; 2) selection of a gateway transmitting a beacon message perceptible by the connected object; 3) reception of the beacon message transmitted by the selected gateway and verification, by the connected object, that this gateway is able to receive a message; 4) transmission of a message by the connected object to the selected gateway over at least one channel indicated in the beacon message; and/or B) a connected object receives a message from a gateway by executing the following steps: 2) verification by the connected object that the gateway wants to deliver a message to said connected object; 3) reception of a message by the connected object over at least one channel indicated in the beacon message as taught by Patel, Babiarz and Hogan into Bajic in order to increase synchronization, to improve quality and efficiency of communication, and to reduce congestion and overloading and improve resource and/or bandwidth utilization.
Regarding claim 2, Bajic discloses the step A)1 further comprises in listening to the beacon channel or channels to detect at least a part of at least one preamble of a beacon message (paragraph [0068]; [0082]; [0092]; [0137]; [0145]; [0164]; [0166]; and so on).

Babiarz teaches part of preamble making it possible to determine an RSSI of a signal transporting the beacon message and in which the gateway selected in the step A)2 is chosen as a function of the RSSI (paragraph [0126]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use part of preamble making it possible to determine an RSSI of a signal transporting the beacon message and in which the gateway selected in the step A)2 is chosen as a function of the RSSI as taught by Babiarz into Bajic in order to improve quality and efficiency of communication.
Regarding claim 3, Bajic the beacon message further comprises at least one identifier of at least one connected object and in which the step B) 2 of consists in the verification by the connected object that the at least one identifier contained in the beacon message is its own (fig. 18; paragraph [0235]; [0244]-[0259]). 
Regarding claim 6, Bajic discloses the steps A) and/or B) respectively comprise the steps of reception and of transmission of an acknowledgement over the same channel as that used either for the transmission or for the reception, this step being executed after the transmission or the reception of a message (paragraph [0045]-[0046]; [0102]; and so on). 
Regarding claim 7, Bajic discloses the acknowledgement is an acknowledgement of the radiofrequency transmission and is sent directly after the reception of a message (paragraph [0045]-[0046]; [0102]; and so on). 
Regarding claim 9, the modified communication of Bajic discloses the gateway chosen in the step A)2 is a gateway having the highest RSSI (Babiarz, paragraph [0126]; and so on). 
Regarding claim 10, the modified communication of Bajic discloses the gateway chosen in the step A)2 is a gateway having a high quality of service (QoS) (Babiarz, paragraph [0153]; and so on). 
Regarding claim 11, Bajic discloses the network further comprises a central server (180), said central server being able to assign a gateway (130) to a connected object (fig. 1A). 
Regarding claim 12, the rejection to claim 1 is applied here, and Bajic further discloses a device comprising a radiofrequency modem, characterized in that it implements a procedure as claimed in claim 1 (paragraph [0054]; [0056]; and so on). 
Regarding claim 13, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 except that the beacon messages are being transmitted in a time windows specific to each gateway, and as indicated in claim 1 Patel teaches the same (e.g. fig. 3., paragraph [0026]-[0030]; and so on).
Regarding claim 14, Bajic discloses the beacon message further comprises at least one identifier of at least one connected object and in which the at least one connected object to which a message is sent in the step C) is identified by at least one identifier (fig. 18). 
Regarding claim 17, Bajic discloses the steps B) and/or C) respectively comprise the steps of transmission and of reception of an acknowledgement over the same channel as that used either for the reception or for the transmission, this step being executed after the reception or the transmission of a message (paragraph [0045]-[0046]; [0102]; and so on). 
Regarding claim 20, the rejection to claim 13 is applied here, and Bajic further discloses a device comprising a radiofrequency modem, characterized in that it implements a procedure as claimed in claim 13 (paragraph [0054]; [0056]; and so on). 
Claims 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bajic in view of Patel, Babiarz and Hogan, and further in view of Karaca et al. (US 2015/0373636 A1).
Regarding claim 4, the modified communication of Bajic discloses step A) comprises the additional step: RSSIs. However, the modified communication of Bajic doesn’t disclose choice of the transfer rate as a function of the RSSI for this rate to be higher when the RSSI is high and lower when the RSSI is lower, this step being performed between the steps A)3 and A)4. 
Karaca teaches choice of the transfer rate as a function of the RSSI for this rate to be higher when the RSSI is high and lower when the RSSI is lower, this step being performed between the steps A)3 and A)4 (paragraph [0077]; [0087]; [0090]; [0098]; [0116]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use choice of the transfer rate as a function of the RSSI for this rate to be higher when the RSSI is high and lower when the RSSI is lower, this step being performed between the steps A)3 and A)4 as taught by Karaca into the modified communication of Bajic in order to improve power or resource utilization, and to manage communication rate.
Regarding claim 5, the modified communication of Bajic discloses the connected object waits for a period of time (Bajic, e.g. paragraph [0047]; [0170]; and so on). The modified communication of Bajic which is a function of the chosen transfer rate before performing the step A)4. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use which is a function of the chosen transfer rate before performing the step A)4 as taught by Karaca into the modified communication of Bajic in order to improve power or resource utilization, and to manage communication rate.
Regarding claim 8, as applied above, the communication of Bajic discloses the acknowledgement is transmitted or received. The communication of Bajic doesn’t disclose the transmission or reception is with a transfer rate equal to or less than that of the message received or transmitted. 
Karaca teaches the transmission or reception is with a transfer rate equal to or less than that of the message received or transmitted (paragraph [0018]; [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the transmission or reception is with a transfer rate equal to or less than that of the message received or transmitted as taught by Karaca into the modified communication of Bajic in order to improve power or resource utilization, and to manage communication rate.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bajic in view of Patel, Babiarz and Hogan, and further in view of Pitchaiah et al. (US 2016/0037386 A1).
Regarding claim 15, as applied above, the modified communication of Bajic discloses the step B) 1 consists of: the channel or channels assigned in the beacon message to detect a message (Hogan, paragraph [0027]-[0030]; and etc.)). 

Pitchaiah teaches the gateway scans different transfer rates simultaneously or sequentially and listens on the channel or channels assigned (e.g. paragraph [0053]; [0058]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the gateway scans different transfer rates simultaneously or sequentially and listens on the channel or channels assigned as taught by Pitchaiah into the modified communication of Baijic in order to reduce delay and waste of bandwidth, and to increase QoS.
Claims 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bajic in view of Patel, Babiarz, Hogan and Pitchaiah, and further in view of Karaca et al. (US 2015/0373636 A1).
Regarding claim 16, the modified communication of Bajic discloses the message sent by the connected object comprises a preamble (paragraph [0131]-[0132]; [0266]).
The modified communication of Bajic doesn’t disclose step B)1 consists of: the gateway scans different transfer rates and listens on the channel or channels assigned in the beacon message to detect at least a part of a preamble. 
Karaca teaches step B)1 consists of: the gateway scans different transfer rates and listens on the channel or channels assigned in the beacon message to detect at least a part of a preamble (paragraph [0088]-[0096]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use step B)1 consists of: the gateway scans different transfer rates and listens on the channel or channels assigned in the beacon message to detect at 
Regarding claim 18, Bajic discloses the acknowledgement is an acknowledgement of the RF transmission and is sent directly after the reception of a message (paragraph [0045]-[0046]; [0102]; and so on). 
Regarding claim 19, as applied above, the communication of Bajic discloses the acknowledgement is transmitted or received. The communication of Bajic doesn’t disclose the transmission or reception is with a transfer rate equal to or less than that of the message received or transmitted. 
Karaca teaches the transmission or reception is with a transfer rate equal to or less than that of the message received or transmitted (paragraph [0018]; [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the transmission or reception is with a transfer rate equal to or less than that of the message received or transmitted as taught by Karaca into the modified communication of Bajic in order to improve power or resource utilization, and to manage communication rate.
Allowable Subject Matter
Claim 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461